Case 1:21-cv-01791-WFK-TAM Document 11 Filed 06/17/21 Page 1 of 3 PageID #: 49



David A. Berger
Direct: 212.616.7080
dberger@abv.com




                                            June 17, 2021


BY ECF

 The Honorable William F. Kuntz, II
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201


          Black Mountain Equities, Inc. v. American Stock Transfer & Trust Company, LLC
                                  (Case No. 1:21-cv-01791-WFK-TAM)


 Dear Judge Kuntz:

               We represent Defendant American Stock Transfer & Trust Company, LLC
(“AST”), and write, pursuant to Rule III(B)(3) of Your Honor’s Individual Motion Practices and
Rules, to respectfully request a pre-motion conference to address AST’s anticipated motion,
pursuant to Rules 12(b)(6) and 12(b)(7), Fed. R. Civ. P., to dismiss the Complaint of Plaintiff
Black Mountain Equites, Inc. (“Plaintiff”) for failure to state a claim upon which relief can be
granted and for failure to join a required party.

                  AST serves as a securities transfer agent for non-party Two Rivers Water &
Farming Company (“Two Rivers”). Plaintiff alleges that it is a creditor of Two Rivers, and that
Two Rivers is obligated to issue Plaintiff over six million shares of its stock (the “Shares”)
pursuant to a Warrant to Purchase Shares of Common Stock (the “Warrant”) executed solely by
Two Rivers (and not by AST). (Dkt. No. 1, Compl. ¶¶ 15-16 & Exh. B.) Notwithstanding that
Plaintiff claims to have acquired the Shares “[p]ursuant to” the Warrant (Complaint ¶ 1),
Plaintiff – all of whose claims flow from that supposed acquisition of the Shares – has failed to
join the obligor under the Warrant, i.e., Two Rivers, as a party. This failure is fatal to Plaintiff’s
Complaint. As set forth below, Plaintiff has failed to plead any actionable claim against AST, a
third party to the Warrant, that would allow Plaintiff to obtain from AST relief that it should
seek, if at all, from Two Rivers. Further, under directly on-point authority of this Court, Two
Rivers is a required party such that Plaintiff’s failure to join Two Rivers is an independent basis
for dismissal.
Case 1:21-cv-01791-WFK-TAM Document 11 Filed 06/17/21 Page 2 of 3 PageID #: 50




The Honorable William F. Kuntz, II
June 17, 2021
Page 2


                 The lynchpin of Plaintiff’s theory that it can obtain relief from AST despite its
lack of a contractual relationship with AST is that it claims to be an “entitlement holder” under
Section 8-501(b)(3) of the New York Uniform Commercial Code (“UCC”) (see Compl. ¶¶ 19-
27). But Plaintiff is not an “entitlement holder” as a matter of law, such that its entire Complaint
collapses because Plaintiff has no standing to demand relief from AST, whether under the UCC
or under its common law claims for conversion and bailment. See generally Levy v. Southbrook
Int’l Invs., Ltd., 263 F.3d 10, 14 (2d Cir. 2001) (“dismissal is appropriate if the plaintiff can
prove no set of facts that would entitle him to relief”); Straker v. Metro. Transit Auth., 333 F.
Supp. 2d 91, 97 (E.D.N.Y. 2004) (due process claim dismissed when “[plaintiff]’s own pleadings
conclusively demonstrate that [plaintiff] was afforded all process due him”).

                  Under UCC Section 8-501(b), a person acquires a security entitlement and
becomes an entitlement holder if a securities intermediary: “(1) indicates by book entry that a
financial asset has been credited to the person’s securities account; (2) receives a financial asset
from the person or acquires a financial asset for the person and, in either case, accepts it for
credit to the person’s securities account; or (3) becomes obligated under other law, regulation, or
rule to credit a financial asset to the person’s securities account.” UCC § 8–501(b). Plaintiff
alleges that AST is a “securities intermediary” and relies upon the third of these provisions
(“other law, regulation, or rule”). (See Compl. ¶¶ 20-21.)

                Plaintiff’s invocation of Section 8-501(b)(3) is misplaced. First, that provision is
available only to a party that has a “securities account” with the securities intermediary, which
requires a “consensual arrangement” whereby “the intermediary undertakes to treat the customer
as entitled to exercise the rights that comprise the financial asset.” UCC § 8–501(b), com. 1; see,
e.g., Ellington Long Term Fund, Ltd. v. Goldman, Sachs & Co., No. 09 Civ. 9802, 2010 WL
1838730, at *1-3 (S.D.N.Y. May 4, 2010) (where plaintiff maintained securities accounts with
the defendant, plaintiff was an “entitlement holder” and defendant was a “securities
intermediary”); S.E.C. v. Credit Bancorp, Ltd., No. 99 Civ. 11395, 2000 WL 1752979, at *21
(S.D.N.Y. Nov. 29, 2000), aff'd, 290 F.3d 80 (2d Cir. 2002) (Intervenors recognized as
entitlement holders where they had ‘securities accounts’ with a ‘securities intermediary); Accord,
Nathan W. Drage, P.C. v. First Concord Sec., Ltd., 184 Misc. 2d 92, 707 N.Y.S.2d 782, 782-786
(N.Y. Sup. Ct. 2000). The Complaint fails entirely to allege that Plaintiff has the required
“securities account” with AST – or, indeed, that it has any contractual relationship with AST.
(See, e.g., Compl. Exs. A-C (AST is not party to any of the agreements attached to Complaint).)

               Second, Plaintiff also fails to identify any “other law, regulation, or rule” that
would obligate AST “to credit [the Shares] to [Plaintiff]’s securities account – and we are aware
of none – thus failing to plead the elements of a claim under Section 8-501(b)(3) upon which it
relies.

                Plaintiff’s common-law claims fail for the same reason – because it can allege no
right to require AST to credit the Shares to its (nonexistent) securities account, it follows
Case 1:21-cv-01791-WFK-TAM Document 11 Filed 06/17/21 Page 3 of 3 PageID #: 51




The Honorable William F. Kuntz, II
June 17, 2021
Page 3


logically that Plaintiff likewise cannot allege that AST has converted the Shares or holds them as
a bailee. To state a claim for conversion of an interest in stock, “a plaintiff must allege that it
‘was issued stock certificates that were taken by defendants’ or that it had some other kind of
possession of the shares.” LG Cap. Funding, LLC v. PositiveID Corp., No. 17-CV-1297-NGG-
SJB, 2019 WL 3437973, at *19 (E.D.N.Y. July 29, 2019), report and recommendation adopted,
2019 WL 4564882 (E.D.N.Y. Sept. 20, 2019) (conversion claim failed because plaintiff admitted
to never having received possession of the shares), quoting Jin Young Chung v. Yoko Sano, No.
10-CV-2301, 2011 WL 1303292, at *17 (E.D.N.Y. Feb. 25, 2011), report and recommendation
adopted, 2011 WL 1298891 (E.D.N.Y. Mar. 31, 2011). Similarly, when a bailor does not
relinquish exclusive possession over property to a bailee, a bailment relationship does not exist.
See Johnson v. Gumer, 149 A.D.2d 933, 540 N.Y.S.2d 66, 66-67 (4th Dept. 1989) (no bailment
relationship when alleged bailor did not give up possession or custody of shares). Since
Plaintiff’s claim is that AST never issued or registered shares to Plaintiff (Compl. ¶ 18), the
Complaint admits that Plaintiff never had initial possession of the Shares. Accordingly,
Plaintiff’s common-law claims must be dismissed. 1

                 Finally, the Complaint should also be dismissed pursuant to Rule 19, Fed. R. Civ.
P., for failure to join a required party. Because Plaintiff’s alleged right to the Shares flows from
the Warrant issued by Two Rivers, Plaintiff’s failure to join Two Rivers exposes AST – not to
mention Two Rivers – to the risk of double or inconsistent obligations. For example, if Plaintiff
were to succeed in requiring AST to deliver the Shares to it, Two Rivers could later bring a
separate action against AST demanding the same Shares be delivered to it. In similar
circumstances, this Court has held that the issuer is a required party under Rule 19 when a
plaintiff seeks to compel the issuer’s transfer agent to transfer shares to it. Boat Basin Invs., LLC
v. First Am. Stock Transfer, Inc., No. 03 CIV. 493, 2003 WL 282144, at *8-10 (S.D.N.Y. Feb. 7,
2003) (“[Issuer] is a party to almost all of the agreements underlying the dispute here and should
not have those agreements interpreted, enforced or vitiated in its absence”).


                                                                 Respectfully submitted,



                                                                 David A. Berger

 cc:     Mazin A. Sbaiti, Esq.




1
  Plaintiff’s fourth cause of action, for injunction, fails for the same reasons as the substantive claims upon which it
is based. See Chiste v. Hotels.com L.P., 756 F. Supp. 2d 382, 407 (S.D.N.Y. 2010) (“Injunction is not a separate
cause of action; it is a remedy.”)
